PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dohrmann et al.
Application No. 16/163,677
Filed: 18 Oct 2018
For: Device for Fitting Cable Ties

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.55(f), filed June 24, 2021, to accept a delayed submission of certified copy of a foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The renewed petition is found to comply with all the above requirements.  Accordingly, the petition is GRANTED.  

Furthermore, the Office acknowledges receipt of the certified copy of the foreign application received on October 5, 2020.  Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on October 18, 2018. 

This application file is being referred to Technology Center Art Unit 3795 for further examination in due course.

Any questions concerning this decision should be directed to the undersigned at (571) 272-4914.
Questions concerning status or examination of the application should be directed to the Technology Center 3700 at (571) 272-3700.

/Ramesh Krishnamurthy/Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions